DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This is a final action in response to a communication received on June 21, 2022 relating to U.S. Patent Application No. 16/886,652 filed on May 28, 2020 which is a Continuation of Application No. 16/803,387, filed on February 27, 2020.  Claims 1, 3, 4, 6, 7, 9, 10, 11, 12, 14, 17, 19 and 21are amended. Claims 8, 18 and 20 are canceled. Claims 22 – 26 have been added. Claims 1-7, 9-17, 19 and 21-26 are pending and have been examined.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on June 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Response to Arguments
The Remarks submitted by the Applicant on June 21, 2022 have been fully considered.
With respect to the double patenting rejections, Applicant submits that it will consider filing a terminal disclaimer upon the finding of allowable subject matter if appropriate to do so at such time. The double patenting rejection is maintained.

With respect to the Section 101 rejection, Applicant asserts that it has amended independent Claims 1 and 12 to recite among other things "... a robotic process automation circuit structured to, based on iteratively training on a training data set comprising human user interactions with the IoT data collection circuit," and "...iteratively training a robotic process automation circuit to configure an IoT 
data collection and monitoring action based on at least one attribute of the loan, wherein the robotic process automation circuit is trained on a training data set comprising at least one of outcomes from or human user interactions with the plurality of algorithms..." 
Applicant asserts that because amended independent Claims 1 and 12 recite iteratively training a robotic process automation circuit on a defined training set, amended independent Claims 1 and 12 do not recite an abstract idea. (Remarks, p. 13). Examiner respectfully disagrees. (See Section 101 rejection below). Applicant further asserts that assuming arguendo that amended independent Claims 1 and 12 recite an abstract idea, the claims integrate the abstract idea into a practical application. (Remarks, p. 14). Examiner respectfully disagrees. The additional elements are recited at a high level and are being used in their ordinary capacity as tools to implement the abstract idea (See Section 101 rejection below). The Section 101 rejection is maintained.  
With respect to the Section 103 Rejection, Applicant has amended independent Claims 1 and 12 to include the limitations of canceled Claims 8 and 18, respectfully. Insofar as the prior non-final office action, dated 12/21/2021, found that no prior art teaches or renders obvious the limitations of these claims, the Section 103 Rejection with respect to independent Claims 1 and 12 and their respective dependent claims is withdrawn.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7, 9-17, 19 and 21-26 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 22 of co-pending Application No. 16/886,557.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach data and information collection relating to collateralized loans. The difference between the two applications is that 16/886,557 teaches crowdsourcing for information on collateral for a loan. The instant application teaches collecting IoT data relating to an entity involved in a loan and a loan guarantee parameter.
Claims 1-7, 9-17, 19 and 21-26 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over clams 1 - 20 of co-pending Application No. 16/886,589.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach data and information collection relating to collateralized loans. The difference between the two applications is that 16/886,589 teaches crowdsourcing for information on a guarantor of a loan. The instant application teaches crowdsourcing for collecting IoT data relating to an entity involved in a loan and a loan guarantee parameter.


Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17, 19 and 21-26 are rejected under 35 U.S.C. 101 because the claims are not directed to statutory subject matter.
Claims 1 and 12 recite a “robotic process automation circuit.” Because Applicant’s specification does not lexicographically define the elements, the Examiner uses the broadest reasonable interpretation to interpret said elements to be directed to software, per se. 
Claims 1 and 12 are non-statutory because they are directed towards software, per se, lacking storage on a medium, which enables any underlying functionality to occur.  For these reasons, Claims 1-7, 9-17, 19 and 21-26 fail to satisfy one of the statutory categories set forth in 35 U.S.C. 101 and are therefore considered to be non-statutory. 

Claims 1-7, 9-17, 19 and 21-26 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 7, 9 -11 and 22 – 23 are not directed to statutory subject matter as discussed above. Claims 12 – 17, 19, 21 and 24 - 26 are not directed to statutory subject matter as discussed above. Therefore, on its face, each of Claims 1-7, 9-17, 19 and 21-26 is not directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system, comprising: an Internet of Things (IoT) data input circuit structured to interpret a loan guarantee parameter; an IoT data collection circuit structured to collect data using at least one algorithm that is configured to monitor IoT information collected from and about an entity involved in a loan in response to the loan guarantee parameter; a guarantee validation circuit structured to validate a guarantee for the loan in response to the monitored IoT information; and a robotic process automation circuit structured to, based on iteratively training on a training data set comprising human user interactions with the IoT data collection circuit, configure the loan guarantee parameter based on at least one attribute of the loan. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves collecting information related to a loan guarantee parameter and validating the guarantee which amounts to fundamental economic practices including mitigating risk and commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 12 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system, comprising: an Internet of Things (IoT) data input circuit structured to interpret a loan guarantee parameter; an IoT data collection circuit structured to collect data using at least one algorithm that is configured to monitor IoT information collected from and about an entity involved in a loan in response to the loan guarantee parameter; a guarantee validation circuit structured to validate a guarantee for the loan in response to the monitored IoT information; and a robotic process automation circuit structured to, based on iteratively training on a training data set comprising human user interactions with the IoT data collection circuit, configure the loan guarantee parameter based on at least one attribute of the loan. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 13 (the loan guarantee parameter comprises a financial condition of the entity, wherein the entity is a guarantor for the loan), Claim 3 (the monitored IoT information comprises at least one of: a publicly stated valuation of the entity, a property owned by the entity as indicated by public records, a valuation of a property owned by the entity, a bankruptcy condition of the entity, a foreclosure status of the entity, a contractual default status of the entity, a regulatory violation status of the entity, a criminal status of the entity, an export controls status of the entity, an embargo status of the entity, a tariff status of the entity, a tax status of the entity, a credit report of the entity, a credit rating of the entity, a website rating of the entity, a plurality of customer reviews for a product of the entity, a social network rating of the entity, a plurality of credentials of the entity, a plurality of referrals of the entity, a plurality of testimonials for the entity, a plurality of behaviors of the entity, a location of the entity, a jurisdiction of the entity, and a geolocation of the entity), Claims 4 and 14 (the IoT data collection circuit is further structured to obtain information about a condition of a collateral for the loan, wherein the collateral comprises at least one item selected from the items consisting of a vehicle, a ship, a plane, a building, a home, a real estate property, an undeveloped land, a farm, a crop, a municipal facility, a warehouse, a set of inventory, a commodity, a security, a currency, a token of value, a ticket, a cryptocurrency, a consumable item, an edible item, a beverage, a precious metal, an item of jewelry, a gemstone, an item of intellectual property, an intellectual property right, a contractual right, an antique, a fixture, an item of furniture, an item of equipment, a tool, an item of machinery, and an item of personal property; and 434Attorney Docket No. SFTX-0009-U01-C 14 wherein the guarantee validation circuit is further structured to validate the guarantee of the loan in response to the condition of the collateral for the loan), Claims 5 and 15 (the IoT data collection circuit is further structured to enable a workflow by which a human user enters the loan guarantee parameter to establish an Internet of Things data collection request), Claims 6 and 16 (a smart contract circuit structured to automatically undertake an action related to the loan in response to the validation of the loan), Claims 7 and 17 (the action related to the loan is in response to the loan guarantee not being validated, and wherein the action comprises at least one action selected from the actions consisting of: a foreclosure action, a lien administration action, an interest- rate adjustment action, a default initiation action, a substitution of collateral, a calling of the loan, and providing an alert to a second entity involved in the loan), Claim 9 (at least one attribute of the loan is obtained from a smart contract circuit that manages the loan), Claim 10 (the training data set further comprises outcomes from a plurality of IoT data collection and monitoring requests performed by the IoT data collection circuit), Claim 11 (the robotic process automation circuit is further structured to determine at least one domain to which the IoT data collection circuit will apply), Claim 19 (determining at least one domain to which the plurality of algorithms will apply), Claim 21 (the training data set further comprises outcomes from a set of IoT data collection and monitoring requests), Claim 22 (the loan guarantee parameter is configured to obtain information relating to a financial condition of the entity involved in the loan), Claim 23 (the entity is a guarantor for the loan), Claim 24 (the plurality of algorithms is configured to monitor social network information about the entity involved in a loan), Claim 25 (the plurality of algorithms is configured to monitor information about a condition of a collateral for the loan) and Claim 26 (the collateral comprises at least one of: a vehicle; a ship; a building; undeveloped land; or a commodity) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  
As such, Claims 1-7, 9-17, 19 and 21-26 are not patent eligible. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694